Title: Thomas Boylston Adams to Abigail Adams, 12 February 1798
From: Adams, Thomas Boylston
To: Adams, Abigail


        
          My dear Mother.
          Berlin 12 February 1798.
        
        Your kind favor of November 7th: written at East Chester came to hand on the 24th: ulto: and I have now to acknowledge the receipt, on this day, of your more recent communication, dated the 3d: ulto: at Philadelphia. I have written to you but once since our arrival here, but my brother has been so frequent & copious in his letters both to you and my father, that I derive a sort of excuse for my own negligence, from his punctuality. You do not know perhaps, how extremely irksome & discouraging a thing it is, to be employed as a copyist of all sorts of letters for eight or ten days, sometimes without intermission, & then to be under the necessity of composing an original letter. I have not my brother’s facility in writing nor his readiness, nor yet his diligence. This, you will say perhaps, is my own fault. If I thought it such myself, I would endeavor to correct & reform it, but some length of experience has persuaded me, that in these particulars, there is no equality between us. Even the flattering compliment you are pleased to pay me, upon the style of my letters, does not convince me so much of my own merit as of your maternal partiality.
        I am pleased to hear that you have proposed to Mr: Malcom to take my place here, & I hope he may find it convenient & agreeable to accept the offer, as I am resolved to embark, if possible, early in the coming fall, for America.— I shall hope therefore that Mr: M—— may make his arrangements for departure about the same time, so that no considerable interval may elapse between my embarkation & his arrival. I shall be sorry to leave my brother alone, but my inclination so irresistibly calls me home & is therein so nearly connected with a prudent regard for my own interest, that I could not reconcile to my feelings or to my sense of propriety, the protraction of my stay in Europe beyond the above mentioned period. I am even now impatient for its arrival, for altho’ the residence of Berlin has been rendered infinitely more comfortable by the family establishment of my brother & his aimiable wife, than it otherwise would have been, yet what can compensate for a tedious & painful separation from

every thing worthy of the love affection & veneration of an American citizen, his Country and his friends?— To a mind interested in what nearly concerns the welfare of others, & attentive to the current events, the residence of any part of Europe must hourly become more odious & insupportable. The picture which presents itself to inspection is to my view the most humiliating, that the history of man has ever furnished. When violence is seen stalking abroad, and by far the greater portion of men are worshiping it as their redeemer, what hope is there that its progress will be arrested, short of the attainment of its object, the downfal of virtue of wisdom, (& perhaps reason too may be added to the list) throughout the world. I think this cause ought to be resisted more effectually than it has been; but it must eventually triumph over all opposition in Europe. It is an insurrection of poverty against wealth & in such a contest superiority of numbers must prevail.
        I do believe that a majority of our Countrymen are content with their present form of Government; that they deprecate a revolution, and are ready to make great sacrifices in defence of what freemen hold most dear. I even anticipate with a sort of enthusiastic impatience the commencement of the struggle, which I believe to be not far off, and though I have not been bred to arms, I feel an ardor in the cause, which would render delightful to me the assumption of them in its support. The present tranquility which pervades the United States, I sincerely hope to be but vengeance asleep, & when the recent measures of the french government shall be known, it will be time in my opinion for it to rouse from slumber and grapple with its antagonist. That the United States are at peace with all the world may yet afford to Chief Justice McKean, triumphant occasion to render thanks to God,—to me I freely confess, it inspires no such holy fervor. Whether this disposition of mind savours of impiety, I know not, but hypocrisy at least has no share in it.
        In speaking of the Chief Justice, I allude to a late very extraordinary charge of his to a grand Jury, delivered at Philadelphia, in which the old dotard prates about the necessity of government, which “may be called a Representative Democracy.” In the same charge he denounces a printer for calumniating & traducing, in his newspaper, our magnanimous allies, & recommends to the Jury to present the impudent fellow, who in flagrant defiance of a recognizance to keep the peace, still persists in his outrageous behaviour, in contempt of his (the Chief’s) authority. Now this high guardian of the laws, says not a word to the Jury, about certain other publishers

of newspapers, from whose presses the vilest slander is continually issuing against all the decent & respectable characters in his darling democratic government. No! No! Scandal, Falsehood, defamation, in short, every engine which is of use to destroy reputation, that belongs to his own Countrymen, is very far from meeting his animadversion. It is only against Porcupine, (who sometimes divulges family secrets, to be sure, rather unseasonably, but who oftener tells monstrous true-tales of our great allies & their little allies) that the mad-rage, or if you please (the Madeirage) of his Honor is pointed. “The Market street Scoundrel,” may go on with his hireling abuse upon American Citizens, and never stand in awe of a reprimand from the same Honorable gentleman.
        I beg pardon for digressions, but I do confess that this strain pleases me greatly; it flows with ease & rapidity from an abundant source; for scarcely any subject so much occupies my thoughts & irritates my nerves as the tolerance of such a press as Bache’s at the seat of Government. I am not fond of reforming abuses by the help of mob’s, but I would cheerfully abate such a nuisance in a summary manner. Were I a personal sufferer by french spoliation, I could not bear to see the mockery of my calamities, the exultation in my distresses of which Bache is so prodigal. The reading of these detestable papers has made me as intolerant in politics as they are themselves. I hate the dirty, low hypocritical democracy of them, and I sincerely hope that for every Bache there may be a Porcupine throughout the world. As to complaisance or decency or delicacy, these are words not to be found in the dictionary of the vulgar tongue, which is doubtless the only one consulted by these Editors of newspapers in the amendment or reformation of their orthography; but if there exists a man shameless enough to tell the people of the United States, that the cause of the french Republic, is their cause, I am glad there lives another man to tell the people that he lies.
        The one other book to which you allude, has, as you conjectured, already reached us. I hardly know what to say of it, though by the rules of galantry I should pronounce the hero guilty of a notorious breach therein; for his awkward management and want of address. The benefit of telling one’s own story in these cases, is not much to be courted. The ladies never forgive that crime. It admits of no apology, and whoever is reduced to the extremity of confession must suffer all the consequences of such an offence.— But there are different grades in vice, and in the opinion of every man, the outrage

of the ex-Secretary upon public decorum, bears no comparison with the behaviour of those who extorted it from him. Has not the man, who has published a book of 406 pages, betrayed confidence also; divulged secrets of State, infinitely momentous in comparison of a paltry amour? Has he not discovered upon every occasion since his return a malign spirit, a base temper, fit only for a Devil or one of the Illuminati? What sentiment of honor or morality can possess that man’s mind, that has not pride or generosity enough to sacrifice a resentment to a sense of public good, but will rather expose to the enemies of his Country those sacred secrets deposited with him, while he was employed in its service? God be praised there are no more such Ministers from the United States in Europe, nor is there more than one man in our Government at home, liable to be seized with the distemper, so common among his neighbors & intimates, that of betraying their Countrys trust.
        We hope our friends will send us the works mentioned in your letter, the volume of M—— & the book of F——. I have little fear that they will disturb the repose of the late President in his retirement; he must know too well their drift, and be too well fortified with conscious rectidue to be apprehensive of their effects upon the minds of that portion of his fellow-citizens, who supported his administration, and whose approbation he must be always solicitous to retain. But the repeated instances of ungrateful returns, which he has experienced from men whom he patronized, who owed him their advancement & the only real consequence they possess, must inflict a wound upon his sensibility. To know the real worth of fidelity in attachments some experience of ingratitude is perhaps necessary; but it is a painful proof, and few minds can endure it with composure. The writing of pamphlets & letters against the Executive of the United States, is no longer a paltry trick of party, it has long been reduced to system, though borrowed, like so many other infamies from the french reformers. If we do come to extremities, I should hope that a coat of tar & feathers will point out to scorn & derision the authors & publishers of such works. I am particularly partial to this lenient mode of punishment, for if I mistake not it is national; it is our own yankee invention, & the salutary effects of it are already known among us from experience. It is further recommended by the facility with which it may be administered, but a one horse cart is a necessary appendage to it, for the purpose of giving the patient an airing, in full view of his assembled fellow-citizens. It suits

all shapes and sizes of vilains & malefactors, for a daub more of pitch or a daub less, a feather more or a feather less in the plumage is not perceptible to even the nicest connoisseurs.
        Since our residence here we have received intelligence from our Country more frequently & generally later, than we used to get in Holland—but for much the greater portion of it we are indebted to our dear parents. My friend Quincy indeed, has resumed the pen, which courtship & marriage & such like employment compelled him to lay aside, and promises faithfully to atone for past remissness. I have heard from him twice in the course of the winter, & learnt with pleasure from his own relation, how abundantly happy & satisfied he is with his change of condition.
        The distresses of my beloved Sister must be felt & regretted by all her family; for myself, I can say with sincerity, that her sufferings affect me deeply. She is worthy an happier lot. From your letters prior to the last we had concluded she would pass the winter with you at Philadelphia— I shall soon write to her myself.
        It was natural to expect that a period of four years, which I calculate as the term of my absence, should give birth to a variety of incidents, some of them painful, & some, to which the sympathising tear would be justly tributary. Even the narrow circle of our family connections, mourns the loss of members, not long since counted among its fairest ornaments. To us, at a distance the chasm already created seems wide, and we dread as the greatest of all calamities, any addition to it from those, who are unspeakably dear to us.
        In my last letter to you, (22d: Decr:) I mentioned an expectation that I should have but little intercourse with the Society of Berlin during this season. I had purposely & from choice avoided a presentation at Court, and thereby kept myself for sometime out of sight, but I have already been detected, and shall not be able to persist much longer in my systematic distance. Upon the recovery of their Majesties the king & queen, I expect therefore to be presented, & for this purpose I have caused a suit of the United States uniform to be made for me, in which as one of their Citizen Soldiers, I shall appear. It is the most commodious and at the same time the least expensive of all Court dresses, and none is more in vogue here.— I hope not to be reduced to the same extremity as was once a Russian General, who being present at a review of the royal guards at Potsdam, was asked by the Great Frederic how he found the manoeuvres & evolutions? The Russian, somewhat embarrassed

replied—“Sire, Je ne suis qu’un Général Civil.” Ah! replied the Monarch—“Nous ne connaissons pas ça ici.”
        The uniform I have had made, is very nearly the same with that prescribed by the Secretary at War, for our Navy Officers, though when it was ordered I had not seen his directions. I dare say the french Minister here will look askance at it, & I hope he may, for he can’t question my right to wear it, and I want him to see how an American looks in the livery of his own Country.
        With the tenderest affection, I am, my dear Mother / Your Son
        
          Thomas B Adams
        
        
          P.S. The Ring which was entrusted to the care of Mr: Hall, as a present to you & which he lost, was of no great value, but I regret its miscarriage, because I know that such little tokens are often prized by the receiver much above their intrinsic worth.
          The Report which you mention as accompanying your last letter, has not yet come to hand.
        
      